EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan De Vries on 02/11/2021.

The application has been amended as follows: amend claims 1, 3, and 26 and paragraph [0056] of the specification.

1.            A hybrid fuel cell comprising:
an anode;
a cathode; and
a membrane electrode assembly comprising:
a first polymeric proton exchange membrane;
a second polymeric proton exchange membrane; and
an acidic liquid electrolyte layer disposed between said first and second proton exchange membranes,
wherein said acidic liquid electrolyte layer consists essentially of the acidic liquid electrolyte.

3.            A fuel cell as set forth in claim 1 wherein said first polymeric proton exchange membrane and/or said second polymeric proton exchange membrane comprises a polyamide selected from the group of 

26.          A method of using a[[A]] fuel cell as set forth in claim 1, said method comprising the step of providing hydrogen, methanol, hydrogen peroxide, and/or ethanol to the fuel cell and producing electricity. 

[0056] In some embodiments, the first and second polymeric proton exchange membranes 18, 20 are not separated by the frame 24. For example, in some embodiments, the membrane electrode assembly 16 comprises: the first polymeric proton exchange membrane 18 defining an outer face [[80]] and an inner face 82 wherein the inner face 82 has two or more continuous first inner face projections 84 disposed about a perimeter of the inner face 82; and the second polymeric proton exchange membrane 20 defining an outer face 86 and an inner face 88 wherein the inner face 88 has two or more continuous second inner face projections 90 disposed about a perimeter of the inner face 88. The two or more continuous first inner face projections 84 or the two or more continuous second inner face projections 90 form one or more channels 92, and wherein the two or more continuous first inner face projections 84 and the two or more second inner face projections 90 fill in the one or more channels 92 to operatively connect the first and second polymeric exchange membranes 18, 20, and form a cavity for the acidic liquid electrolyte layer 22 which is disposed between the first and second proton exchange membranes 18, 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art teaches a hybrid fuel cell as recited where the acidic liquid electrolyte layer consists essentially of the acidic liquid electrolyte. The closest prior art (e.g., US 2012/0052403) teaches a three layer polymeric electrolyte membrane including phosphoric acid. However, the middle layer is a polymeric electrolyte membrane, and not essentially just an acidic liquid electrolyte layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-4, 6-10, 12, 15-19, and 22-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723